Citation Nr: 0601544	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  99-02 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The appellant had periods of active duty for training and 
inactive duty for training in the United States Army Reserve 
from December 1957 to November 1964, including a period of 
active duty training (ACDUTRA) from May 1964 to June 1964.  
In November 1964, the appellant was discharged for medical 
reasons.    

This case comes before the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision.  

In April 1999, the Board remanded the case back to the RO to 
schedule a personal hearing before a Member of the Board.  
Subsequently, the appellant withdrew his request for a 
hearing.  In April 2000, November 2003, and June 2005, the 
Board remanded the case for further development.  The matter 
is now before the Board for final appellate determination.  	


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
appellant's appeal.

2.  The appellant's service involved only ACDUTRA and 
inactive duty for training (INACDUTRA).  

3.  The appellant has no service-connected disabilities.  

4.  The appellant's psychiatric symptomatology did not have 
its onset and is not otherwise related to his period of 
ACDUTRA or INACDUTRA.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 101 (2) & (22)-(24), 1111, 
1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.306 
(2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In letters dated in March 2001, July 2001, and March 2004, 
the RO informed the appellant of the provisions of the VCAA.  
More specifically, these letters notified the appellant that 
VA would make reasonable efforts to help him obtain necessary 
evidence with regard to his appeal but that he had to provide 
enough information so that VA could request the relevant 
records.  VA also discussed the attempts already made to 
obtain relevant evidence with regard to this appeal.  
Further, VA notified the appellant of his opportunity to 
submit additional evidence to support his appeal, as he was 
told to provide any additional pertinent evidence or 
information he had pertaining to his claim.  


In addition, the RO issued a detailed statement of the case 
(SOC) in January 1999, as well as supplemental statements of 
the case (SSOC) in June 2002, July 2002, March 2005, and 
September 2005 in which the appellant and his representative 
were advised of all the pertinent laws and regulations 
regarding his claim.  The Board therefore believes that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of evidence was 
developed with respect to the appellant's claims, and that 
the SOC and SSOCs issued by the RO clarified what evidence 
would be required to establish entitlement to the benefits 
sought.  The appellant responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  Further, the 
claims file reflects that the September 2005 SSOC contained 
the pertinent language from the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, to the 
extent that the letters notifying her of the VCAA may not 
have technically informed the appellant of each element of 
the VCAA, the appellant was nonetheless properly notified of 
all the provisions of the VCAA by the September 2005 SSOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in this case, where the claim was adjudicated in 
December 1998.  However, the claimant still has the right to 
VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  
Although the notices provided to the appellant were not given 
prior to the first adjudication of the claim, the content of 
the notices fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to 
notify.  The claimant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the claimant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

Service medical records, private medical records, VA 
treatment records, and a report from the June 2005 VA 
examination have been associated with the claims folder.  
There is no contention that additional relevant records have 
not been obtained.  The appellant has not indicated that he 
has any additional evidence to submit.  Therefore, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ." 38 U.S.C.A. § 101(2); see also 38 C.F.R. 
§ 3.1(d).  "Active military, naval, and air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty, or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  Active duty for 
training includes full-time duty in the Armed Forces 
performed by Reserves for training purposes, and includes 
full-time duty performed by members of the National Guard of 
any State.  Inactive duty training generally means duty 
(other than full-time duty) prescribed for Reserves, and duty 
(other than full-time duty) performed by a member of the 
National Guard of any State.  38 U.S.C.A. § 101(21), 101(22), 
101(23), 101(24); 38 C.F.R. § 3.6(a), (c), (d).  

The Board notes that only "veterans" are entitled to VA 
compensation under 38 C.F.R. §§ 1110 and 1131.  To establish 
status as "veteran" based on active duty for training, a 
claimant must establish that he was disabled resulting from 
an injury or disease incurred in or aggravated during the 
line of duty during that period.  38 U.S.C.A. §§ 101(2), 
(24); 38 C.F.R. §§ 3.1(d), 3.6(a); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  If the claimant does not qualify as a 
"veteran" with respect to a particular claim, the claimant is 
not entitled to the presumptions of soundness or aggravation 
as to that claim.  See Paulson v. Brown, 7 Vet. App. 466, 
470- 71 (1995).  The Court has interpreted the provisions of 
38 U.S.C.A. § 101(24) as meaning that active duty for 
training will not be considered "active military, naval or 
air service" unless the claimant has previously established 
service connection for a disability incurred in such service.  
Mercado-Martinez v. West, 11 Vet. App. at 419; Paulson v. 
Brown, 7 Vet. App. at 469-70; Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service. This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309 (a).

However, the advantage of the evidentiary presumptions, 
provided by law, that assist veterans in establishing service 
connection for a disability do not extend to those who claim 
service connection based on a period of active or inactive 
duty for training.  Paulson, 7 Vet. App. at 470-71 (noting 
that the Board did not err in not applying presumptions of 
sound condition and aggravation to appellant's claim where he 
served only on active duty for training and had not 
established any service-connected disabilities from that 
period); McManaway, 13 Vet. App. at 67 (citing Paulson, 7 
Vet. App. at 469-70, for the proposition that, "if a claim 
relates to period of active duty for training, a disability 
must have manifested itself during that period; otherwise, 
the period does not qualify as active military service and 
claimant does not achieve veteran status for purposes of that 
claim." (emphasis in McManaway)); see also Biggins v. 
Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., 
concurring).  Thus, the evidentiary burden is on the 
appellant to show that he became disabled from an injury or 
disease incurred during a period of active duty for training 
in order to establish basic eligibility for veterans' 
benefits.  

When seeking VA disability compensation, an appellant 
generally seeks to establish that a current disability 
results from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  "Service connection" 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The appellant has a current psychiatric disability.  The VA 
examination report dated in June 2005 reflects an impression 
of schizophrenia, residual type.  

Evidence demonstrates that the appellant had a period of 
ACDUTRA from May 23 to June 6, 1964 at Fort Benning, Georgia.  
The appellant's enlistment record indicates that in September 
1957, before his active duty, he was rejected by the Air 
Force due to "insufficient mental..." (the record was 
partially burned).  No further explanation was included.  
Private hospital records dated in August 1964 reflect that 
the appellant had a 2 year history of difficulty in school.  
Three to four months earlier, he was told to raise his grade 
point average in order to graduate.  The diagnoses included 
acute schizophrenic reaction and the possibility of a 
psychiatric hospitalization was discussed with family 
members.  

The appellant was admitted to a State hospital in August 1964 
for treatment of schizophrenia.  A September 1964 staff 
conference note reflects that the appellant was considerably 
improved.  He dated his difficulty to June when he was at 
Fort Benning with his Army Reserve unit.  He stated that he 
became confused, had difficulty thinking and remembering.  
About the same time, he started having auditory 
hallucinations, which he did not describe.  He also felt a 
change within himself and thought people were talking about 
him.  The diagnosis was schizophrenia, catatonic type.  
Subsequently, the appellant has been hospitalized throughout 
the years for his schizophrenia (again in the State hospital 
in January 1968 and February 1971 and at a VA medical center 
in May 2000).

The issue in this case is the etiology of the appellant's 
current psychiatric disability.  As previously discussed, VA 
afforded the appellant an examination in June 2005.  The 
examiner noted that she was unable to specifically relate the 
appellant's current disability to his period of ACDTUTRA from 
May 23 to June 6, 1964.  The examiner added that there was no 
evidence suggesting the appellant's experiences in the 
reserves contributed to or caused his mental illness.  The 
examiner referred to the appellant's signed medical 
statements in 1960, 1961, and 1962 indicating no disability 
before or after active duty.  The history reported during the 
September 1964 hospitalization was noted, but the examiner 
indicated that there was documentation of these symptoms in 
the service records.  

After a review of the record, the Board finds that service 
connection for a psychiatric disability is unwarranted.  
While the appellant has a current psychiatric disability, 
nothing was noted during his period of ACDUTRA (May 23 to 
June 6, 1964).  The appellant was diagnosed with 
schizophrenia two months after his ACDUTRA period.  However, 
as discussed above, the one year presumption for psychosis 
does not apply as this was not a period of active duty.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Moreover, there is no link between his current disability and 
his ACDUTRA period.  Pursuant to the Board's June 2005 
remand, the RO sought an opinion to determine the etiology of 
the appellant's current psychiatric disability.  In June 
2005, such an opinion was obtained and the examiner concluded 
that the appellant's current psychiatric disability could not 
be specifically related to his period of ACDUTRA.  This 
opinion was based on a review of the record, an examination 
of the appellant and is unrebutted.  

To the extent that the appellant himself has claimed that he 
has a psychiatric disability related to service, as a layman, 
he has no competence to give a medical opinion about the 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In sum, the preponderance of the evidence is against finding 
that a psychiatric disability was incurred in or is otherwise 
related to service.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia, is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


